                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


GWENDOLYN G. CARANCHINI,                          )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 19-2067-CM-JPO
SHERIFF CALVIN HAYDEN et al.,                     )
                                                  )
                       Defendant.                 )
                                                  )

                                    MEMORANDUM AND ORDER

       Pro se plaintiff Gwendolyn G. Caranchini filed the present action against Johnson County

Sheriff Calvin Hayden, the Johnson County Detention Center, Correct One Solutions, and Sheriffs of

Johnson County, Kansas. On June 21, 2019, because plaintiff had not served process on multiple

defendants, Magistrate Judge O’Hara ordered plaintiff to show cause in writing why this case should

not be dismissed with prejudice as to defendants Correct One Solutions and Sheriffs, for lack of

prosecution. (Doc. 27.) Thereafter, the court granted a motion to dismiss by defendants Hayden,

Sheriffs, and the detention center. (Doc. 28.) Accordingly, only defendant Correct One Solutions

remains. Plaintiff’s Show Cause Response was due on or by July 5, 2019. (Doc. 27.)

       The record shows that defendant Correct One Solutions has not been served, plaintiff has not

responded, and plaintiff’s response is long overdue. Because plaintiff has not shown cause why this

case should not be dismissed with prejudice against Correct One Solutions, the court dismisses this

case against defendant with prejudice, for lack of prosecution.

       IT IS THEREFORE ORDERED that the case is dismissed as to defendant Correct Care

Solutions, with prejudice, for lack of prosecution.

       The Clerk of Court is directed to enter judgment in favor of defendants and against plaintiff.



                                                      -1-
The case is closed.

Dated this 5th day of November, 2019, at Kansas City, Kansas.


                                           s/ Carlos Murguia
                                           CARLOS MURGUIA
                                           United States District Judge




                                         -2-
